DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 24, it is claimed that the first variable transistor includes a set of transistors coupled in parallel. However, fig. 6 shows details of the variable transistor and the set of transistors are coupled in series. The term "parallel" also does not appear within the specification. Therefore, it is unclear how the set of transistors are coupled in parallel as claimed.
Regarding claim 25, it is rejected since it depends on claim 24.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Price (US 2014/0117956) in view of Fagg (US 2015/0214898).
Regarding claim 18, fig. 3 of Price teaches a device comprising: a regulator that includes: a first variable transistor [304] (variable since being adjusted based on Vhg) coupled between a voltage supply node [Vdd] and a first node and that includes a gate coupled to a second node; a third node [at gate of M4]; and a controller coupled to the regulator that includes: a first transistor [M2] that includes a gate coupled to the first node; a second transistor [M4] coupled to the first transistor that includes a gate coupled to the third node; a third transistor [M8] coupled between the voltage supply node and the second node; and a fourth transistor [M10] coupled between the second node and a ground node. Price teaches a voltage applied to the gate of M4 but not the transistor supplying this gate voltage. Fig. 3 of Fagg teaches using 
Regarding claim 19, the combination as indicated above teaches wherein the controller includes a current source [I1] coupled between the first transistor and the ground node and coupled between the second transistor and the ground node.
Regarding claim 20, the combination as indicated above teaches wherein: the controller includes a fifth transistor [M6] coupled between the voltage supply node and the first transistor such that a fourth node is between the fifth transistor and the first transistor;Page 4 of 7Application No. 17/176,329T79607US02 Response to Office Action dated July 30, 2021the fifth transistor includes a gate coupled to the fourth node; and the third transistor includes a gate coupled to the fourth node.
Regarding claim 21, the combination as indicated above teaches wherein: the controller includes a sixth transistor [M5] coupled between the voltage supply node and the second transistor such that a fifth node is between the sixth transistor and the second transistor; and the sixth transistor includes a gate coupled to the fifth node.
Regarding claim 22, the combination as indicated above teaches wherein: the controller includes: a seventh transistor [M7] coupled between the voltage supply node and a sixth node; and an eighth transistor [M3] coupled between the sixth node and the ground node; and the eighth transistor includes a gate coupled to the sixth node.
.

Claims 18 and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fagg in view of Price in view of Seesink (US 10,554,218)
Regarding claim 18, fig. 3 of Fagg teaches a device comprising: a regulator that includes: a first variable transistor [312] (variable since being adjusted based on gate voltage) coupled between a voltage supply node [Vs] and a first node and that includes a gate coupled to a second node; and a second variable transistor [316] coupled between the voltage supply node and a third node and that includes a gate coupled to the second node; a fourth transistor [M10] coupled between the second node and a ground node. Fagg does not teach the details of the difference amplifier 318. However, fig. 3 of Price teaches a difference amplifier. In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date of the claimed invention to modify the invention as indicated above by incorporating the difference amplifier as taught in Price for the purpose of utilizing a suitable and well-known type of amplifier design. After the combination described above, the resulting combination teaches a controller coupled to the regulator that includes: a first transistor [M2] that includes a gate coupled to the first node and a second transistor [M4] coupled to the first transistor that includes a gate coupled to the third node. Fagg in view of Price teaches a current source 308 coupled between the voltage supply node and the second node. Fagg in view of Price does not teach where the current source is a transistor. However, fig. 4E of Seesink teaches implementing a current source as a transistor. In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date of the claimed invention to modify the invention as indicated above by incorporating the current source as a transistor as taught in Seesink for the purpose of utilizing a suitable and well-known type of current source design. After the combination described above, the resulting combination teaches a third transistor coupled between the voltage supply node and the second node.
Regarding claim 20, the combination as indicated above teaches wherein: the controller includes a fifth transistor [M6] coupled between the voltage supply node and the first transistor such that a fourth node is between the fifth transistor and the first transistor;Page 4 of 7Application No. 17/176,329T79607US02 Response to Office Action dated July 30, 2021the fifth 
Regarding claim 21, the combination as indicated above teaches wherein: the controller includes a sixth transistor [M5] coupled between the voltage supply node and the second transistor such that a fifth node is between the sixth transistor and the second transistor; and the sixth transistor includes a gate coupled to the fifth node.
Regarding claim 22, the combination as indicated above teaches wherein: the controller includes: a seventh transistor [M7] coupled between the voltage supply node and a sixth node; and an eighth transistor [M3] coupled between the sixth node and the ground node; and the eighth transistor includes a gate coupled to the sixth node.
Regarding claim 23, the combination as indicated above teaches wherein the fourth transistor includes a gate coupled to the sixth node.

	
Allowable Subject Matter
Claims 1-10 are allowed.
Claims 26 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIBIN CHEN whose telephone number is (571)270-5768. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/SIBIN CHEN/Primary Examiner, Art Unit 2896